Exhibit 10.7

Kforce Inc.

Supplemental Executive Retirement Plan

Plan Document

Effective December 31, 2006



--------------------------------------------------------------------------------

Kforce Inc.

Supplemental Executive Retirement Plan

Plan Document

TABLE OF CONTENTS

 

          Page Purpose    1 ARTICLE 1 Definitions    1 ARTICLE 2 Eligibility   
5             2.1    Selection by Committee    5             2.2    Enrollment
Requirements    5             2.3    Commencement of Participation    5 ARTICLE
3 Benefits    5             3.1    Normal Retirement Benefit    5
            3.2    Early Retirement Benefit    5             3.3    Disability
Benefit    6             3.4    Death Prior to the Commencement of Benefits    6
            3.5    Death After the Commencement of Benefits    6             3.6
   Limitation on Benefits    6             3.7    Withholding and Payroll Taxes
   6 ARTICLE 4 Forms of Benefit Payment    6             4.1    Normal Form of
Benefits    6             4.2    Optional Form of Benefits    6             4.3
   Changes to Form of SERP Benefit    6 ARTICLE 5 Termination of Plan
Participation, Amendment or Modification of the Plan    7             5.1   
Termination of Plan Participation    7             5.2    Amendment    7
            5.3    Effect of Payment    8 ARTICLE 6 Other Benefits and
Agreements    8             6.1    Coordination with Other Benefits    8 ARTICLE
7 Administration of the Plan    8             7.1    Committee Duties    8
            7.2    Administration Upon Change in Control    8             7.3   
Agents    8             7.4    Binding Effect of Decisions    8             7.5
   Indemnity of Plan Administrator    9             7.6    Company Information
   9 ARTICLE 8 Claims Procedures    9             8.1    Presentation of Claim
   9             8.2    Notification of Decision    9

 

i



--------------------------------------------------------------------------------

Kforce Inc.

Supplemental Executive Retirement Plan

Plan Document

 

            8.3    Review of a Denied Claim    10             8.4    Decision on
Review    11             8.5    Arbitration    12 ARTICLE 9 Beneficiary
Designation    12             9.1    Beneficiary    12             9.2   
Beneficiary Designation; Change; Spousal Consent    12             9.3   
Acknowledgement    12             9.4    No Beneficiary Designation    12
            9.5    Doubt as to Beneficiary    12             9.6    Discharge of
Obligations    13 ARTICLE 10 Trust    13             10.1    Establishment of
the Trust    13             10.2    Interrelationship of the Plan and the Trust
   13             10.3    Distributions From the Trust    13 ARTICLE 11
Miscellaneous    13             11.1    Status of the Plan    13
            11.2    Unsecured General Creditor    13             11.3   
Employer’s Liability    13             11.4    Nonassignability    14
            11.5    Not a Contract of Employment    14             11.6   
Furnishing Information    14             11.7    Terms    14             11.8   
Captions    14             11.9    Governing Law    14             11.10   
Notice    15             11.11    Successors    15             11.12    Spouse’s
Interest    15             11.13    Validity    15             11.14   
Incompetent    15             11.15    Court Order    15             11.16   
Insurance    15

 

ii



--------------------------------------------------------------------------------

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Kforce Inc., a
Florida corporation, and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

ARTICLE 1

Definitions

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

 

1.1 “Actuarial Equivalent” shall mean a benefit or benefits, or a payment or
payments, which are of equal value to the benefits for which they are to be
substituted. Equivalence of value is determined from actuarial calculations
based on certain actuarial assumptions as to mortality and interest, applied
with respect to the particular form or forms of payment under this Plan. For
purposes of this Plan, the following shall be used in any actuarial
calculations: (a) the RP-2000 Mortality Table for Healthy Annuitants (sex
distinct) and (b) an annual rate equal to the Moody’s Aa Long Term Corporate
Bond Yield at month end close for December prior to the date for which the rate
is to be used rounded to the nearest .25% or such other rate deemed appropriate
by the Company in accordance with Generally Accepted Accounting Principles. The
actuarial assumptions may be adjusted from time to time as selected by the
Company and such assumptions shall be applied consistently to all Participants.
For purposes of this Plan, the standard form of benefit shall be a Life Annuity
as set forth in Article 4.

 

1.2 “Average Compensation” shall mean the highest average of a Participant’s
Compensation for any three (3) full calendar years of employment with the
Employer (or, if a Participant has been employed for less than three (3) full
calendar years, the actual number of the Participant’s full calendar years of
employment with the Employer) out of the last ten (10) full calendar years of
employment immediately prior to the Participant’s Determination Date.

 

1.3 “Beneficiary” or “Beneficiaries” shall mean one or more persons, trusts,
estates or other entities designated in accordance with Article 9 that is
entitled to receive benefits under this Plan upon the death of a Participant.

 

1.4 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.5 “Board” shall mean the board of directors of the Company.

 

1.6 “Cause” shall mean termination of a Participant’s employment for: (i) the
Participant’s conviction by a court of competent jurisdiction or entry of a
guilty plea or a plea of nolo contendere for an act on the Participant’s part
constituting any felony; (ii) a willful breach by the Participant of any
provisions of the Participant’s employment agreement between Participant and his
or her Employer if such breach results in demonstrably material injury to the
Employer; or (iii) the Participant’s willful dishonesty or fraud with respect to
business or affairs of the Employer if such dishonesty or fraud results in
demonstrable material injury to Employer.

 

1.7 “Change in Control” shall mean any “change in control event” as defined in
accordance with Code Section 409A and related Treasury guidance and Regulations.

 

1.8 “Claimant” shall have the meaning set forth in Section 8.1.

 

1



--------------------------------------------------------------------------------

1.9 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.10 “Committee” shall mean the committee described in Article 7.

 

1.11 “Company” shall mean Kforce Inc., a Florida corporation, and any successor
to all or substantially all of the Company’s assets or business.

 

1.12 “Compensation” shall mean annual base salary and the bonus paid to a
Participant pursuant to any Employer’s annual bonus and cash incentive plan
and/or such other bonus or incentive arrangement designated by the Committee.
Compensation shall not include commissions, overtime, fringe benefits, stock
options and other equity-based awards, relocation expenses, non-monetary awards,
director fees and other fees, airplane benefits and automobile and other
allowances (whether or not such allowances are included in the Participant’s
gross income). Annual base salary and bonus amounts shall be calculated before
reduction for compensation deferred pursuant to all qualified, non-qualified and
Code Section 125 plans of the Employer; provided, however, that all such amounts
will be included in compensation only to the extent that had there been no such
plan, the amount would have been payable in cash to the Participant.

 

1.13 “Death Benefit” shall mean the benefits due, if any, to a Participant’s
Beneficiary pursuant to Article 3 upon the Participant’s death.

 

1.14 “Determination Date” shall mean, for purposes of calculating the SERP
Benefit, the first to occur of a Participant’s Normal Retirement, Early
Retirement, death or Disability, as applicable.

 

1.15 “Disability” or “Disabled” shall mean that a Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (b) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering employees of the Participant’s Employer. For
purposes of this Plan, a Participant shall be deemed Disabled if determined to
be totally disabled by the Social Security Administration, or if determined to
be disabled in accordance with the applicable disability insurance program of
such Participant’s Employer, provided that the definition of “disability”
applied under such disability insurance program complies with the requirements
in the preceding sentence.

 

1.16 “Disability Benefit” shall mean the benefit set forth in Section 3.3.

 

1.17 “Early Retirement” shall mean either:

 

  (a) A Participant’s Separation from Service on or after the date on which the
Participant has attained age fifty-five (55) and ten (10) Years of Service, but
prior to the date on which the Participant attains Normal Retirement Age; or

 

  (b) A Participant Separation from Service after the occurrence of a Change in
Control, but prior to attaining Normal Retirement Age.

 

1.18 “Early Retirement Benefit” shall mean the benefit set forth in Section 3.2.

 

1.19 “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

1.20 “Employee” shall mean a person who is an employee of any Employer.

 

1.21 “Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

 

2



--------------------------------------------------------------------------------

1.22 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.23 “Life Annuity” shall mean a benefit that is payable monthly in the form of
an annuity for the life of the Participant and that is equal to the
Participant’s SERP Benefit.

 

1.24 “Lump Sum” shall mean a benefit that is payable in a lump sum, and that is
the Actuarial Equivalent of the Participant’s SERP Benefit.

 

1.25 “Normal Retirement” shall mean a Participant’s Separation from Service on
or after the date on which the Participant has attained Normal Retirement Age.

 

1.26 “Normal Retirement Age” shall mean age sixty-five (65).

 

1.27 “Normal Retirement Benefit” shall mean the benefit set forth in
Section 3.1.

 

1.28 “Participant” shall mean any Employee, (i) who is selected to participate
in the Plan, (ii) who submits an executed Plan Agreement, Election Form and
Beneficiary Designation Form, which are accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.

 

1.29 “Plan” shall mean the Kforce Inc. Supplemental Executive Retirement Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as
amended from time to time.

 

1.30 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between the Employer and a
Participant. Each Plan Agreement executed by a Participant shall provide for the
entire benefit to which such Participant is entitled under the Plan; should
there be more than one Plan Agreement, the Plan Agreement bearing the latest
date of acceptance by the Employer shall supercede all previous Plan Agreements
in their entirety and shall govern such entitlement. The terms of any Plan
Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed upon by both the Employer and the
Participant.

 

1.31 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.32 “Separation from Service” shall mean a Participant’s separation from
service with all Employers as an Employee for any reason other than an
authorized leave of absence, death or Disability, as determined in accordance
with Code Section 409A and related Treasury guidance.

 

1.33 “SERP Benefit” shall mean:

 

  (a) A monthly amount, payable to a Participant in the form provided in Article
4 and commencing in accordance with the provisions of Article 3, that shall be
fixed and determined and shall be computed based on the Participant’s
Determination Date as follows:

 

  (i) the Participant’s Average Compensation, divided by twelve (12);

 

  (ii) the amount determined in (i) above multiplied by 45%; and

 

  (iii) the amount determined in (ii) above multiplied by a fraction, not to
exceed one, the numerator of which is the Participant’s actual Years of Service
as of his or her Determination Date, and the denominator of which is the
Participant’s projected Years of Service (determined as if the Participant
continued employment with an Employer until Normal Retirement Age); and

 

  (iv) the amount determined in (iii) above multiplied by the Participant’s
Vesting Percentage; or

 

3



--------------------------------------------------------------------------------

  (b) In the event a Participant experiences an Early Retirement prior to
attaining either (i) age sixty-two (62) and ten (10) Years of Service, or
(ii) age fifty-five (55) and twenty-five (25) Years of Service, the
Participant’s SERP Benefit shall be equal to the amount determined in accordance
with 1.33(a) above, reduced by one half of one percent (1%) per month for each
month between the first day of the month following the Participant’s Early
Retirement and the first day of the month following the date on which the
Participant would attain Normal Retirement Age; or

 

  (c) In the event a Participant experiences a Normal Retirement on or after the
first day of the calendar month immediately following his or her attainment of
Normal Retirement Age, the Participant’s SERP Benefit shall be equal to the
greater of:

 

  (i) the amount determined in accordance with Section 1.33(a) above, calculated
as if the Participant’s Determination Date is the date on which the Participant
attains Normal Retirement Age, then actuarially increased (for interest only)
from the first day of the month following the Participant’s attainment of Normal
Retirement Age to the Participant’s actual Determination Date based on the same
annual rate deemed appropriate by the Company to determine actuarial equivalence
in accordance with Section 1.1; or

 

  (ii) the amount determined in accordance with Section 1.33(a) above,
calculated as if the Participant’s Determination Date is the date on which the
Participant attains Normal Retirement Age, then increased by 2% annually for
each Year of Service credited to the Participant between the Participant’s
attainment of Normal Retirement Age and the Participant’s actual Determination
Date (or if earlier, the Participant’s attainment of age 75).

 

1.34 “Ten Year Term Certain Life Annuity” shall mean a benefit that is payable
monthly in the form of an annuity for the life of the Participant or ten
(10) years, whichever is longer, and that is equal to the Participant’s SERP
Benefit.

 

1.35 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 10.

 

1.36 “Vesting Percentage” shall be used to determine a Participant’s SERP
Benefit. A Participant’s Vesting Percentage shall be determined in accordance
with the schedule set forth in his or her Plan Agreement or any other agreement
entered into between the Participant and his or her Employer. If not addressed
in such agreements, a Participant Vesting Percentage shall be (i) 0% prior to
the Participant’s attainment of age fifty-five (55) and ten (10) Years of
Service, and (ii) 100% upon the attainment of age fifty-five (55) and ten
(10) Years of Service. Notwithstanding anything to the contrary in Section 1.37
below, in order to determine a Participant’s Years of Service for purposes of
the preceding sentence, a Participant’s years of employment with an Employer
completed prior to December 31, 2006 shall be taken into account.

Notwithstanding the vesting schedule described above, in the event a Participant
experiences an involuntary Separation from Service for any reason other than for
Cause after the Participant has attained five (5) Years of Service, or upon
death, Disability or a Change in Control, the Participant shall become fully
vested and the Vesting Percentage shall be one hundred percent (100%).

 

1.37

“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers prior to the
Participant’s Determination Date. Except as specifically provided in
Section 1.36 above, for purposes of this definition, a year of employment shall
be a 365 day period (or 366 day period in the case of a leap year) that, for the
first year of

 

4



--------------------------------------------------------------------------------

 

employment, commences on the later of December 31, 2006, or the Employee’s date
of hiring and that, for any subsequent year, commences on an anniversary of such
date. The Committee shall make a determination as to whether any partial year of
employment shall be counted as a Year of Service, and such determination need
not be the same for each year or for each Participant.

In the event of a Change in Control, a Participant shall be credited with
additional Years of Service, for the sole purpose of determining the SERP
Benefit under the formula set forth in Section 1.33(a), in an amount equal to
one additional year of Year of Service for each year of employment completed by
the Participant prior to the effective date of this Plan (not to exceed ten
(10)); provided, however, that in no event shall the crediting of such
additional Years of Service result in, or entitle a Participant or his or her
Beneficiary) to receive, a benefit in excess of the maximum benefit that may be
paid under the formula described in Section 1.33(a).

ARTICLE 2

Eligibility

 

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of an Employer, as
determined by the Committee in its sole discretion.

 

2.2 Enrollment Requirements. As a condition to participation, a Participant
shall complete, execute and return to the Committee a Plan Agreement and a
Beneficiary Designation Form, all within the time period specified by the
Committee. In addition, the Committee shall establish from time to time such
other enrollment requirements as it determines in its sole discretion are
necessary.

 

2.3 Commencement of Participation. Provided that a Participant has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period, he or she shall commence participation in the Plan on the date
specified by the Committee. If a Participant fails to meet any such requirements
within the period required, in accordance with Section 2.2, he shall not be
eligible to participate in the Plan until the completion of those requirements.

ARTICLE 3

Benefits

 

3.1 Normal Retirement Benefit. A Participant who experiences a Normal Retirement
shall receive, as his Normal Retirement Benefit, a SERP Benefit in the form set
forth in Article 4. The Normal Retirement Benefit shall be paid or payments
shall commence within sixty (60) days immediately following the last day of the
six-month period immediately following the Participant’s Separation from
Service.

 

3.2 Early Retirement Benefit. A Participant who experiences an Early Retirement
shall receive as his Early Retirement Benefit, a SERP Benefit in the form set
forth in Article 4. The Early Retirement Benefit shall be paid or payments shall
commence within sixty (60) days immediately following the last day of the
six-month period immediately following the Participant’s Separation from
Service.

 

5



--------------------------------------------------------------------------------

3.3 Disability Benefit. If a Participant experiences a Disability, he shall
receive, as his Disability Benefit, a SERP Benefit in the form set forth in
Article 4. The Disability Benefit payments shall be paid or payments shall
commence within sixty (60) days following the Participant’s attainment of Normal
Retirement Age.

 

3.4 Death Prior to the Commencement of Benefits. If a Participant who is
entitled to a benefit pursuant to this Plan should die prior to the date on
which his benefit payment is scheduled to commence, the form in which the
Participant elected to receive such benefit shall determine the amount, if any,
payable to such Participant’s Beneficiary as a Death Benefit. The Death Benefit,
if any, shall be a SERP Benefit in the form set forth in Article 4. Payment of
the Death Benefit, if any, will be made to the Beneficiary no later than sixty
(60) days after the date on which the Participant would have attained Normal
Retirement Age.

 

3.5 Death After the Commencement of Benefits. If a Participant dies after his
benefits have commenced, the form in which such Participant’s benefits have been
paid shall determine the amount, if any, and the form of the Death Benefit
payable to such Participant’s Beneficiary.

 

3.6 Limitation on Benefits. Notwithstanding the foregoing provisions of this
Article 3, in no event shall a Participant or his Beneficiary receive more than
one form of benefit under this Article 3.

 

3.7 Withholding and Payroll Taxes. The Employer shall withhold from any and all
benefits made under this Article 3, or from cash compensation if withholding is
required prior to payment of benefits, all federal, state, local or foreign
income, employment and other taxes required to be withheld by the Employer in
connection with the benefits hereunder, in amounts to be determined in the sole
discretion of the Employer.

ARTICLE 4

Forms of Benefit Payment

 

4.1 Normal Form of Benefits. Except as provided in Article 3, a Participant who
is entitled to receive a SERP Benefit pursuant to this Plan shall receive such
benefit in the form of a Life Annuity unless an optional form of benefit payment
is elected by a Participant in accordance with Section 4.2.

 

4.2 Optional Form of Benefits. A Participant may elect, in connection with his
commencement of participation in the Plan, to receive his SERP Benefit in a form
other than a Life Annuity by electing to receive such benefit in the form of a
(i) Ten Year Term Certain Life Annuity, or (ii); a Lump Sum; provided, however,
that the Participant’s SERP Benefit will be increased or decreased, as
applicable, to be a benefit that is the Actuarial Equivalent of a Life Annuity,
and which reflects the actual form of benefit payment elected by the Participant
pursuant to this Section 4.2. If a Participant does not make any election in
connection with his commencement of participation in the Plan with respect to
the form of the benefit in accordance with this Section 4.2, then such
Participant shall be deemed to have elected to receive such benefit as a Life
Annuity in accordance with Section 4.1.

 

4.3 Changes to Form of SERP Benefit. A Participant may change the form of his
SERP Benefit to an allowable form provided in Section 4.2 by submitting an
Election Form to the Committee in accordance with the following criteria:

 

  (i) The election shall have no effect until at least twelve (12) months after
the date on which the election is made; and

 

6



--------------------------------------------------------------------------------

  (ii) The first benefit payment (excluding payments made upon the Participant’s
death or Disability) shall be delayed at least five (5) years from the date on
which such payment would otherwise have been made.

Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a Participant’s election to change the form of his SERP Benefit
under this Section 4.3 in a manner that is consistent with Code Section 409A and
related Treasury guidance.

The Election Form most recently accepted by the Committee shall govern the
payout of the SERP Benefit.

ARTICLE 5

Termination of Plan Participation, Amendment or Modification of the Plan

 

5.1 Termination of Plan Participation. Although each Employer anticipates that
it will continue the Plan for an indefinite period of time, there is no
guarantee that any Employer will continue the Plan or will not terminate the
Plan at any time in the future. Accordingly, each Employer reserves the right to
terminate the participation in the Plan as to some or all of the Participants at
any time. Following the termination of participation in the Plan, (i) each
affected Participant’s SERP Benefit shall stop accruing (except for necessary
actuarial adjustments), and (ii) each Participant’s SERP Benefit (determined
without regard to any increases in Compensation or Years of Service after the
termination of the participation in the Plan) shall commence no sooner than the
date on which the Participant or his Beneficiary becomes eligible to receive
such benefit in accordance with Articles 3 and 4 of the Plan.

Notwithstanding the foregoing, to the extent permissible under Code Section 409A
and related Treasury guidance, each Employer may, in its discretion, terminate
the participation in the Plan with respect to all Participants and distribute
benefits to the Participants in the form of a lump sum that is the Actuarial
Equivalent of each Participant’s SERP Benefit, determined as of the date of the
termination of participation in the Plan (without regard to any increases in
Compensation or Years of Service after such date).

 

5.2 Amendment.

 

  (a) The Board may, at any time, amend or modify the Plan in whole or in part.
Notwithstanding the foregoing, (i) no amendment or modification shall be
effective to reduce any benefits a Participant has become entitled to as of the
date the amendment or modification is made, and (ii) no amendment or
modification of this Section 5.2 or Section 7.2 of the Plan shall be effective.

 

  (b) If a Participant’s Plan Agreement contains benefits or limitations that
are not in this Plan document, the Board may amend or terminate such provisions
with the written consent of the Participant.

 

  (c) Notwithstanding any provision of the Plan to the contrary, in the event
that the Committee or the Board determines that any provision of the Plan or any
Plan Agreement may cause amounts deferred under the Plan to become immediately
taxable to any Participant under Code Section 409A and related Treasury
guidance, the Board may (i) adopt such amendments to the Plan, Plan Agreement
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that are determined to be necessary or appropriate to
preserve the intended tax treatment of the Plan benefits provided by the Plan
and/or (ii) take such other actions that are determined to be necessary or
appropriate to comply with the requirements of Code Section 409A and related
Treasury guidance.

 

7



--------------------------------------------------------------------------------

5.3 Effect of Payment. Absent the earlier termination, modification or amendment
of the Plan, the full payment of the applicable benefit as provided under
Articles 3 and 4 of the Plan shall completely discharge all obligations to a
Participant and his Beneficiaries under this Plan and the Participant’s Plan
Agreement shall terminate.

ARTICLE 6

Other Benefits and Agreements

 

6.1 Coordination with Other Benefits. The benefits provided for a Participant
and such Participant’s Beneficiaries under this Plan are in addition to any
other benefits available to the Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 7

Administration of the Plan

 

7.1 Committee Duties. This Plan shall be administered by a Committee, which
shall consist of the Compensation Committee of the Board. Members of the
Committee may not be Participants under this Plan. The Committee shall also have
the discretion and authority to (a) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and
(b) decide or resolve any and all questions including interpretations of this
Plan, and find facts necessary to make such determinations as may arise in
connection with the Plan. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by the Participant,
the Employer or appropriate experts, including agents and actuarial experts. The
Committee may, in its sole discretion and from time to time, delegate any
administrative or ministerial duties related to the Plan to any officers or
staff of the Company.

 

7.2 Administration Upon Change In Control. Within one hundred and twenty
(120) days following a Change in Control, the individuals who comprised the
Committee immediately prior to the Change in Control (whether or not such
individuals are members of the Committee following the Change in Control) may,
by written consent of the majority of such individuals, appoint an independent
third party administrator (the “Administrator”) to perform any or all of the
Committee’s duties described in Section 7.1 above, including without limitation,
the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written consent of the majority of Participants with a SERP Benefit as
of the date of such proposed termination.

 

7.3 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may but need not be counsel to the Company.

 

7.4 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

8



--------------------------------------------------------------------------------

7.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee and any Employee to whom duties of the Committee may be
delegated in accordance with Section 7.1, from any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by any such
member of the Committee or any such Employee who seeks indemnification
hereunder.

 

7.6 Company Information. To enable the Committee to perform its functions, the
Company and each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee may reasonably require.

ARTICLE 8

Claims Procedures

 

8.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

8.2

Notification of Decision. The Committee shall consider a Claimant’s claim within
a reasonable time, but no later than ninety (90) days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial ninety
(90) day period. In no event shall such extension exceed a period of ninety
(90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. In the case
of a claim for Disability benefits, then instead of the foregoing, the Committee
will provide the Claimant with written notification of its benefit determination
within a reasonable period of time, but not later than forty-five (45) days
after receipt of the claim by the Committee. This period may be extended by the
Committee for up to thirty (30) days, provided the Committee both determines
that such an extension is necessary due to matters beyond the control of the
Committee and notifies the Claimant, prior to the expiration of the initial
forty-five (45) day period, of the circumstances requiring the extension of time
and the date by which the Committee expects to render a decision. If, prior to
the end of the first thirty (30) day extension period, the Committee determines
that, due to matters beyond the control of the Committee, a decision cannot be
rendered within that extension period, the period for making the determination
may be extended for up to an additional thirty (30) days, provided that the
Committee notifies the Claimant, prior to the expiration of the first thirty
(30) day extension period, of the circumstances requiring the extension and the
date as of which the Committee expects to render a decision. In the case of any
such extension, the notice of extension will specifically explain the standards
on which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve

 

9



--------------------------------------------------------------------------------

 

those issues, and the Claimant will be afforded at least forty-five (45) days
within which to provide the specified information. The Committee shall notify
the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, in which case such notice must set
forth in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (iv) an explanation of the claim review procedure set forth in Section 8.3
below;

 

  (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review; and

 

  (vi) in the case of a claim for Disability benefits, If an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either the specific rule, guideline, protocol, or other
similar criterion; or a statement that such rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and that a
copy of the rule, guideline, protocol, or other similar criterion will be
provided to the Claimant free of charge upon request; and

 

  (vii) also in the case of a claim for Disability benefits, if the adverse
benefit determination is based on a medical necessity or experimental treatment
or similar exclusion or limit, either an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
medical circumstances, or a statement that such explanation will be provided to
the Claimant free of charge upon request.

 

8.3 Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied (one hundred and eighty
(180) days for a claim for Disability benefits), in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

 

  (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

In addition to the above, if the claim is for Disability benefits, then the
following shall apply:

 

  (d) The claim will be reviewed without deference to the initial adverse
benefit determination and the review will be conducted by an appropriate named
fiduciary of the Plan who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual.

 

10



--------------------------------------------------------------------------------

  (e) In deciding an appeal of any adverse benefit determination that is based
in whole or in part on medical judgment, the appropriate named fiduciary will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment.

 

  (f) Any medical or vocational experts whose advice was obtained on behalf of
the Plan in connection with the adverse benefit determination will be
identified, without regard to whether the advice was relied upon in making the
benefit determination.

 

  (g) The health care professional engaged for purposes of a consultation under
(e) above will be an individual who is neither an individual who was consulted
in connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual.

 

8.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits;

 

  (d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a); and

 

  (e) in the case of a claim for Disability benefits, If an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either the specific rule, guideline, protocol, or other
similar criterion; or a statement that such rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and that a
copy of the rule, guideline, protocol, or other similar criterion will be
provided to the Claimant free of charge upon request; and

 

  (f) also in the case of a claim for Disability benefits, if the adverse
benefit determination is based on a medical necessity or experimental treatment
or similar exclusion or limit, either an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
medical circumstances, or a statement that such explanation will be provided to
the Claimant free of charge upon request.

 

11



--------------------------------------------------------------------------------

8.5 Arbitration. If a Claimant has complied with the foregoing provisions of
this Article 8, the Participant or Beneficiary shall have the right to submit
the controversy to final and binding arbitration pursuant to the then most
applicable Rules of the American Arbitration Association (“AAA”); provided,
however, that unless the parties otherwise agree, the arbitration shall be
before a single arbitrator selected either by mutual agreement or, failing
agreement, from a list of seven arbitrators provided by AAA. In the event the
parties are unable to agree upon such an arbitrator from such list of seven,
each party shall strike one name in turn with the first to strike being chosen
by lot. When only one name remains, that person shall be the parties’
arbitrator. The parties hereto expressly waive their rights, if any, to have
such matters heard by a jury or a judge, whether in state or federal court. The
cost of the arbitration, including, but not limited to, any reasonable legal
fees or other expenses incident thereto incurred in connection with such
arbitration, shall be borne by the party that is determined by the
arbitrators(s) not to have prevailed with respect to the applicable claim(s). In
the arbitration the Committee’s decision on appeal shall not be entitled to a
presumption of correctness; rather, the dispute shall be decided de novo.

ARTICLE 9

Beneficiary Designation

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his Beneficiary(ies) (both primary as well as contingent) to receive
any Death Benefits payable under the Plan to a beneficiary upon the death of the
Participant. The Beneficiary(ies) designated under this Plan may be the same as
or different from the Beneficiary(ies) designated under any other plan of an
Employer in which the Participant participates.

 

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his Beneficiary(ies) by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his spouse as a Beneficiary, the Committee
may, in its sole discretion, determine that spousal consent is required to be
provided in a form designated by the Committee, executed by such Participant’s
spouse and returned to the Committee. Upon the acceptance by the Committee of a
new Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his death.

 

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2, and 9.3 above, or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his surviving spouse. If the Participant has
no surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary(ies) to receive payments pursuant to this Plan, the Committee shall
have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

 

12



--------------------------------------------------------------------------------

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Participant’s Beneficiary(ies) shall fully and completely discharge all
Employers and the Committee from all further obligations under this Plan with
respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

ARTICLE 10

Trust

 

10.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their Beneficiaries under the
Plan, the Company may establish a Trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property to the Trust in order to provide for the benefits payments under
the Plan.

 

10.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of the Participants to receive
distributions pursuant to the Plan. The provisions of the Trust, if any, shall
govern the rights of the Employers, the Participants and the creditors of the
Employers to the assets transferred to the Trust. Each Employer shall at all
times remain liable to carry out its obligations under the Plan.

 

10.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, if any, and any such distribution shall reduce the Employer’s obligations
under this Plan.

ARTICLE 11

Miscellaneous

 

11.1 Status of the Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a), and is intended to be “unfunded and
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and other applicable tax law, including but
not limited to Treasury Regulations promulgated pursuant to Code Section 409A.

 

11.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

11.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
the Participant under the Plan except as expressly provided in the Plan and his
Plan Agreement.

 

13



--------------------------------------------------------------------------------

11.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

11.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer or
to interfere with the right of any Employer to discipline or discharge a
Participant at any time.

 

11.6 Furnishing Information. A Participant or his Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

 

11.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and wherever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as applicable, in all cases where they would so apply.

 

11.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

11.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Florida
without regard to its conflict of laws principles.

 

14



--------------------------------------------------------------------------------

11.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

    Kforce Inc.     Attn: Chief Financial Officer     1001 East Palm Avenue    
Tampa, Florida 33605

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

11.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of each Participant’s Employer and its successors and assigns and such
Participant and the Participant’s designated Beneficiaries.

 

11.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

11.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

 

11.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetency,
incapacity or guardianship, as it may deem appropriate, prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as applicable, and shall be a
complete discharge of any liability under the Plan for such payment amount.

 

11.15 Court Order. The Committee is authorized to comply with any court order in
any action in which the Plan or Committee has been named as a party, including
any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
applicable tax law, including but not limited to Code Section 409A and related
guidance issued after the effective date of this Plan.

 

11.16 Insurance. The Employers, on their own behalf or, if applicable, on behalf
of the trustee of the Trust, and, in their sole discretion, may apply for and
procure insurance on the life of a Participant, in such amounts and in such
forms as the Employer or trustee of the Trust may elect. The Employers or the
trustee of the Trust, as applicable, shall be the sole owner and beneficiary of
any such insurance. The Participant shall have no interest whatsoever in any
such policy or policies, and at the request of the Employers shall submit to
medical examinations and supply such information and execute such documents as
may be required by the insurance company or companies to whom the Employers have
applied for insurance.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan document is adopted as of February 2, 2007.

 

“Company” Kforce Inc., a Florida corporation By:  

/s/ JOSEPH J. LIBERATORE

Title:  

CFO

 

16